Citation Nr: 9930703	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958 and from March 1961 to March 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim seeking 
entitlement to an increased rating for his psychiatric 
disability from 50 percent disabling.  By a July 1996 rating 
decision, the RO granted the veteran an increased rating for 
his generalized anxiety disorder to 70 percent disabling.  
The veteran continued his appeal.

The veteran's claim was initially before the Board in January 
1999, at which time it was remanded for additional 
development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In October 1998, the veteran left his job at the Post Office.  
A VA Medical Center treatment note from November 1998 
indicated that the veteran was scheduled to appear for a 
worker's compensation evaluation.  A VA Medical Center 
treatment note from January 1999 reported that the veteran 
had recently been evaluated for worker's compensation.  Such 
medical evaluation reports are not in the claims folder.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Inasmuch as the worker's compensation 
medical records that the veteran referred to would appear to 
be relevant to the veteran's claim, his claim should be 
remanded so that the RO can obtain those records.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's generalized anxiety disorder, 
both VA and non-VA.  The RO should 
contact the Post Office and obtain all 
medical records from the veteran's 
worker's compensation file. 

3.  Upon receipt of the requested 
examination reports, the RO must review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The RO should next review the 
evidence of record and formally enter its 
decision regarding the issue of an 
increased rating for generalized anxiety 
disorder from 70 percent disabling.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case.  
After affording them an opportunity to 
respond, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


